﻿First of all, on behalf of the
Government and people of Nepal and on my own behalf,
I should like to extend to you, Sir, our warmest
congratulations on your election as President of the fifty-
second session of the General Assembly. I am confident
that with your rich experience in international affairs you
will guide the work of the Assembly to a successful
conclusion. I wish also to assure you of the full
cooperation of my delegation in the discharge of your
responsibilities.
I would like to take this opportunity to offer our
deep appreciation and thanks to the President of the
General Assembly at its fifty-first session, Ambassador
Razali Ismail of the friendly country of Malaysia, for the
enthusiasm, dedication and zeal he brought to bear on the
work of the previous session.
To Secretary-General Kofi Annan, I bring greetings
and best wishes from Nepal. In every way, he is proving
himself worthy of the great trust the membership has
placed in him. Having shown his deep commitment to
United Nations reform from the day of his appointment as
Secretary-General, he has presented us with a set of very
serious and far-reaching proposals of impressive breadth
and scope, with a view to reshaping the United Nations
so that it can better serve humanity in the years ahead.
The Secretary-General has asked us to make this
session of the General Assembly one of reform. We agree
with him that United Nations reform is the shared concern
of all Member States and that the purpose of the reform
is to strengthen the role of the United Nations and
enhance its efficiency. In the aftermath of the end of the
cold war, the world situation is continuously undergoing
profound changes, evolving progressively towards a world
25


of multipolarity which reinforces the core of the United
Nations Charter: peace and development in larger freedom.
The universal cause, therefore, is to make the United
Nations a more vibrant world Organization that is more
properly equipped, institutionally and financially, to meet
the evolving challenges of the next century.
The proposals of the Secretary-General complement
the ongoing intergovernmental process regarding the
revitalization of the United Nations, particularly financial
reform and reform of the Security Council.
The United Nations, if it is to perform the mission set
out in its Charter, cannot limp from one year to another on
the verge of bankruptcy. No country should bear an
excessive burden, but the fundamental principle of any
scale of assessments should be the capacity to pay,
calculated on the basis of the country’s share of global
gross national product. It also does not make sense that half
the total membership is assessed the same amount in
contributions. A change in the scale of assessments is
overdue. Countries, rich and poor, must pay their assessed
share in full, on time and without conditions.
With regard to the reform of the Security Council, the
organ which bears the primary responsibility for the
maintenance of international peace and security, Nepal’s
position coincides basically with the position taken by the
Non-Aligned Movement, as reflected, in particular, in the
Cartagena summit Declaration and the subsequent
Declarations of the meetings of Foreign Ministers of the
Non-Aligned Movement. The Security Council should
better reflect changes in contemporary political and
economic realities. It should be more representative in
composition and more transparent in its functioning. It must
be more democratic in character. It must be more reflective
of balance between the North and South. It must, above all,
be capable of prompt action when peace is threatened. The
contribution of Member States to international peace and
security should be the guiding criterion for the selection of
Members of the expanded Security Council in both
permanent and non-permanent categories. Since the Security
Council is the principal instrument of the international
community in the area of collective security, I must
emphasize here that any reform must be the fruit of
ratifiable global consensus and must in no way diminish the
Council’s capacity for prompt and effective action to
maintain international peace and security.
In the view of my delegation, the reform proposals of
the Secretary-General, which deserve our appreciation and
support, are categorized in three broad areas: management
of conflicts and peacekeeping; strengthening and
integration at headquarters, and field levels of United
Nations development activities; and protection and
promotion of human rights.
Too often in the past, the United Nations has
suffered from a sore need for a capacity to act in the face
of conflicts. The Secretary-General must be encouraged
and supported financially to make use of his high office
for the resolution of emerging conflicts. When
peacekeeping operations are mandated by the Security
Council, the capacity of the Secretary-General to organize
and mount them in time should be strengthened.
Peacekeeping, to be effective, is dependent largely on the
maintenance of elements within the national armed forces
of Member States that can be made available promptly to
the United Nations. Sixty-six countries are now
participating in United Nations standby arrangements, and
I am happy to say that Nepal is one of the 10 countries to
sign the Memorandum of Understanding which commits
my country to contribute 2,000 troops, including doctors,
engineers, observers and headquarters staff and 200
civilian monitors for peacekeeping purposes, at short
notice. It is high time that the rapidly deployable mission
headquarters became operational.
Nepal is confident that the Secretary-General’s
proposals for a new United Nations Development Group
and a United Nations Development Assistance Framework
will provide clearer focus and direction to United Nations
development activities aimed at sustainable development
and the eradication of poverty. In Nepal, many of the
development activities carried out by the United Nations
are already practically integrated at the field level. Care
has to be taken, however, that in the name of integration
or merger, the demonstrated strength of individual
programmes, funds or agencies is not lost. We also find
the proposal for a Special Commission to look at the
division of labour among the various specialized agencies
across the United Nations system very interesting and
deserving of careful consideration. With a view to
achieving greater harmonization of international
development efforts, Nepal feels the need for a closer
relationship between the United Nations and international
financial institutions and the World Trade Organization.
Since peace, progress and humanity are the core
concern of the United Nations, Nepal, as a functioning
democracy with a deep commitment to human rights,
appreciates the intention of the Secretary-General to
strengthen and broaden the capacity of the United Nations
26


in the field of human rights. We welcome the strengthening
of the Human Rights secretariat and the choice of Mrs.
Mary Robinson, former President of Ireland, as High
Commissioner for Human Rights. There could hardly be a
better choice. I wish to congratulate the new High
Commissioner and express the confidence of my delegation
that she will be an independent and credible defender of
human rights. We welcome her determination to narrow the
gap in the perception of human rights. She has rightly
observed that collective and individual rights are not
mutually exclusive and that the scope of human rights is
interlinked with social, cultural and economic issues
requiring a broad approach.
As a signatory of all basic international human rights
instruments and a participant in the World Conference on
Human Rights in Vienna, Nepal looks forward to the
fiftieth anniversary next year of the Universal Declaration
of Human Rights. Together with freedom of speech and
belief, the Declaration characterizes freedom from fear and
freedom from want as the highest aspirations of human
beings. Along with concerns for peace and sustainable
development, it is right that concerns for human rights
should also be made an integral part of the work of the
United Nations.
Peace in many parts of the world continues to remain
fragile. Nepal is deeply concerned over the setbacks in the
peace process in the Middle East. The settlements policy
has retarded the process. Nor has the spate of violence in
the region helped restore the mutual confidence without
which no peace process can succeed.
Without a resolution to the Palestinian problem, no
comprehensive, just and lasting peace will be possible in
the Middle East. We urge the concerned parties not to
deviate from their professed commitment to resolving the
problem through peaceful means.
The extension of the Treaty on the Non-Proliferation
of Nuclear Weapons and the adoption of the
Comprehensive Nuclear-Test-Ban Treaty represent a fine
moment in the history of nuclear-arms control and
disarmament. The Convention on Chemical Weapons has
come into force, to our great satisfaction. With the creation
of nuclear-weapon-free zones in South-East Asia and Africa
last year, we hope that efforts to create such zones in other
regions, such as the Middle East and South Asia, will be
relentlessly pursued.
Disarmament, particularly nuclear disarmament, means
nothing if it does not provide security to nations and
peoples. Only a complete elimination of nuclear weapons
will provide such security. It is in this spirit that we have
supported the programme of action advanced by 28 NAM
and neutral countries, members of the Conference on
Disarmament, for the elimination of nuclear weapons
through phases over a period of time. We are
disappointed by the complete lack of progress in this
year’s session of the Conference on Disarmament.
Nepal is in favour of strengthening the role of the
Conference on Disarmament as the principal global
disarmament negotiating forum.
Nepal welcomes the agreement in Oslo this month
on the text of a convention for the total ban on anti-
personnel landmines and will seriously consider signing
the convention in Ottawa in December. Landmines should
not be allowed to be used indiscriminately and to maim
and take innocent lives, including those of women and
children.
While the importance of the issues of weapons of
mass destruction cannot be overemphasized, it is to be
noted that it is conventional weapons that have killed the
most people throughout history. Therein lies the
importance of the United Nations Register of
Conventional Arms. The work of the United Nations
Panel of Experts on Small Arms, one of whose sessions
was hosted in Kathmandu this year, has laid the
foundation for future United Nations action in this area.
Confidence-building measures and regular dialogues
in informal settings represent an indispensable element in
the long and arduous efforts undertaken on behalf of
disarmament and security. I am pleased to note that the
United Nations Regional Centre for Peace and
Disarmament in Asia and the Pacific, located in
Kathmandu, has been found to be a useful forum for such
informal dialogues on disarmament and security issues.
Nepal’s consistent participation in United Nations
peacekeeping operations reflects our abiding faith in the
ideals of the United Nations. Over the past four decades,
Nepal’s peacekeepers have served with pride in all
regions of the world under the United Nations for the
cause of peace. Many of the Nepalese Blue Helmets have
lost their lives and limbs in the pursuit of peace. Nepalese
soldiers have served the United Nations with dedication
and professionalism. Nepal will continue to serve the
cause of peace by responding positively and promptly to
every call for assistance from the United Nations.
27


The adoption of An Agenda for Development this
year, following protracted and tortuous negotiations over a
period of three years, is a welcome sign for the renewal of
development cooperation between the North and South. The
Agenda identifies groups of countries in special need: least
developed countries, Africa, landlocked developing
countries, small island developing countries and countries
with transitional economies. The usefulness of the Agenda
will be measured only in terms of its faithful
implementation. The provision of additional resources on an
assured and predictable basis is a prerequisite to the
sustainable development of the least developed and
landlocked countries.
The decision of the General Assembly last year
establishing the First United Nations Decade for the
Eradication of Poverty represents the long-awaited
recognition by the international community of the pervasive
nature of poverty, which today is the greatest threat to
peace, sustainable development and human rights. The
eradication of poverty, therefore, should be a core activity
of the United Nations. We recognize that this is the
principal thrust of the reform measures and proposals of the
Secretary-General. I wish once again to pledge my
country’s full support and cooperation to the Secretary-
General in this regard. Poverty alleviation is the priority
area of sustainable development planning in Nepal. A
massive programme is needed to reduce poverty in a
meaningful way.
The rapid decline of living standards today in almost
all the least developed countries and developing landlocked
countries is an ironic testimony to the gross marginalization
of those countries, despite the new trade regime that is
supposed to usher in an era of prosperity throughout the
world. This anomaly is further compounded by the
accelerating reduction of official development assistance to
the least developed countries. For the least developed
countries, and the landlocked among them, which suffer
from additional physical handicaps, foreign direct
investment cannot be a substitute for official development
assistance for some time to come.
I would like to affirm Nepal’s unreserved
condemnation of terrorism in all its forms and our
determination to prevent terrorists from deriving benefit
from their acts. It is our firm position that terrorism is a
threat to both internal and international security and to
peaceful relations between States. It is, moreover, a threat
to the growth and functioning of democratic institutions and
to the enjoyment of human rights all over the world. Nepal
will never allow its territory to be used by terrorists
against other countries.
Nepal holds the view that States should create an
environment in which people do not have to be displaced
or flee their countries as refugees. The number of such
people is in millions and, in the words of the Secretary-
General, unquantifiable. Nepal is also bearing the burden
of refugees. Nepal being a least developed and landlocked
country struggling to cope with the rising aspirations of
its people in a parliamentary set-up with deep human-
rights commitments, the burden is painful for us. We have
received international humanitarian assistance, for which
we are grateful. The magnitude of the problem for us can
be judged by the fact that one in every 200 people in
Nepal today is a refugee. We uphold the right of the
refugees to return to their home in peace and honour. His
Majesty’s Government of Nepal is determined to solve
the problem peacefully by dialogue.
Nepal is a founding member of the South Asian
Association for Regional Cooperation (SAARC). Nepal is
actively pursuing a policy of promoting regional
cooperation and understanding under the umbrella of
SAARC, an Association which forms a critical part of our
broad policy of peace, friendship and cooperation with all
countries of the world in conformity with the Charter of
the United Nations and non-alignment.
The seven countries of the region are engaged in
various areas of cooperation, including the suppression of
terrorism and drug abuse, environmental preservation,
poverty alleviation and the promotion of regional trade.
We are endeavouring to harmonize the policies of the
seven member countries on important global issues. We
did so during the nineteenth special session of the General
Assembly devoted to environment and sustainable
development. Many ministerial meetings in the region are
now annual events. Foreign Ministers of the region will
be meeting in New York in an informal setting during the
annual session of the General Assembly. SAARC has
lagged behind other similar associations, but the countries
of the region are persevering in their efforts to develop
both the habit and concrete measures of cooperation.








